816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re FARM BUREAU SERVICE, INC., a Michigan corporation, Debtor,Robert & Jane AARDEMA, et al., Plaintiffs-Appellees,Theron K. Carter, Plaintiff-Appellant,v.FARM BUREAU SERVICES, INC., a Michigan corporation,Defendant-Appellee.
No. 85-1851.
United States Court of Appeals, Sixth Circuit.
April 6, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER DISMISSING APPEAL

1
The Appellant, Theron K. Carter, has filed a Notice of Appeal dated January 29, 1985, purporting to appeal an Order of Judge Julian Cook dated December 28, 1984.  Appellant also has filed a brief dated January 31, 1986, and a document entitled "Nature of the Proceeding" filed May 27, 1986.


2
The appeal in this case must be dismissed.  The Order of December 28, 1984 (found on page 8 of the "Nature of the Proceeding" filed May 27, 1986) is a non-final order remanding the case to the Bankruptcy Court for further proceedings.


3
Since Appellant has not perfected his appeal from a final order or provided in an Appendix filed under the rules of the Court a final order from which an appeal may be taken from the District Court, this appeal must be dismissed under 28 U.S.C. Sec. 1291.  This Court lacks appellate jurisdiction over appeals from interlocutory orders of this type.


4
Accordingly, the appeal in this case is dismissed.